Title: To James Madison from Edmund Randolph, 27 December 1782
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond Decr. 27. 1782.
Colo. Mercer, your new colleague, will leave this country for Philadelphia in about twenty days. He wishes to become an associate with you at Mrs. House’s, and desires me to procure your influence towards his admission.
Our revenue will be considerably increased by the act of yesterday. Half a per cent was added to the impost on land. This will, I hope, enable the receiver of the continental income to publish a monthly certificate less jejune, than his former advertisements have been. But I do not see a prospect of arrearages to the U.S. being diminished.
The attack, which I hinted at in my last, as being made upon Mr. L——, was pushed with great vigour. Upon the question for his recal, the ayes were 39, and the noes 41. His defence was pathetic   It called upon the assembly to remember his services [and] to protect his honour and not to put it out of his power to profit his country by his laboours The failure of some of his enemys to attend alone saved him   Should Henry come to the next session it seems impossible that he should be again elected
Much to the honor of the assembly, they have breathed throughout their whole proceedings a firm and unremitted hatred to Great Britain. Even if this should be the only good of this session, it is a substantial one. They have recommended to the electors of the different counties to send no man to represent them, who from birth, education or mercantile connection has rendered himself suspicious. A happy declaration against a growing evil! They have passed a law too for giving effect to the former act against British goods. This cuts off all hope of the wicked and designing partizans of G.B, as far as Virginia is concerned. The assembly will certainly rise to morrow: the membe[rs] being an[x]ious to return to their families. This will occasion so[me] business of consequence, ‘tho’ of the lesser sort, to be postponed u[n]til the next session. When that next session will be is not yet [de]cided.

In the course of the present session, the spirit of [in]quiry has diffused itself widely, so far as the conduct of the members of the as[sem]bly was concerned. Besides the strenuous attack on Mr. L[ee] Colo. Arthur Campbell, of Washington, has been accused of having fomented a separation of the back countr[y.] The result of this charge I have not yet learned. A M[r.] Mccraw from Halifax has been expelled for some e[x]pressions, inimical to the U.S.
Several resolutions passed on the 17[th.] instant, declaratory of the sense of the assembly, as to the rig[ht] of confiscating british property, on the principle of the ex-owners[?] of it not being comprehended within the new social c[om]pact, entered into at the revolution; protesting again[st] all demands for restitution; and instructing you not [to] consent to them. How far this instruction may amount [to] an ultimatum, I refer to your communication with Co[lo.] Mercer, who was the author of them.
On the 19th. decr. you were farther instructed “not to consent” to open a communication wi[th] any agent or minister from his britannick majesty upon the subject of a peace, separate from Fra[nce] nor unless the independence of America be in the mo[st] ample manner acknowledged as a preliminary there [to.]
No mail from the northward this w[eek.] If I do not mistake, there are some papers among th[ose] received from Colo. Cox, which may serve to throw ligh[t] upon the treaty at Fort Stanwix. If so, forward the[m] to me.
